   Case 1:18-cv-01743-JRS-DML Document 28 Filed 03/05/19 Page 1 of 3 PageID #: 90




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF INDIANA
                                        INDIANAPOLIS DIVISION

     Laura Ewing
                                                                           CIVIL ACTION
              Plaintiff,

     v.                                                              1:18-cv-01743-JRS-DML

     MED-1 Solutions, LLC,

              Defendants.

                               MOTION FOR A DISCOVERY CONFERENCE

         COMES NOW the Defendant, MED-1 Solutions, LLC, by counsel, and files its Motion for a

Discovery Conference, and in support states:

                                                       FACTS

         1.     On November 09, 2018 Defendant Served Requests for Admissions, Interrogatories, and

Request for Production of Documents upon Plaintiff.

         2.     On January 18, 2019 following agreed upon extensions of time, Plaintiff provide her

responses to Defendant’s Requests for Admissions, Interrogatories, and Request for Production of

Documents. At this time Plaintiff’s notified Defendant that it was awaiting an executed verification

sheet and would provide it once it arrived via mail.

         3.     On February 01, 2019, pursuant to Fed. R. Civ. P. 37(a)(1) and S.D. Ind. L.R. 37-1(a)

Defendant’s counsel notified Plaintiff’s counsel via e-mail of its discovery dispute requesting to

schedule a conference in a good faith attempt to resolve the discovery dispute without involving the

court.

         4.     On February 07, 2019, Plaintiff provided the verification sheet.




                                                         1
   Case 1:18-cv-01743-JRS-DML Document 28 Filed 03/05/19 Page 2 of 3 PageID #: 91




      5.   On February 18, 2019, Defendant’s counsel and Plaintiff’s counsel conferred via

telephone to discuss Defendant’s discovery dispute. The parties were unable to informally resolve

the discovery dispute.

      6.   Defendant now requests a discovery conference with the Magistrate Judge pursuant to

this Court’s Order Regarding Discovery Disputes dkt 19.

                                        DISCOVERY DISPUTE

      7.   Defendant requests a full copy of the April 17, 2018 TransUnion Credit. A portion of

this credit report was provided in the Complaint; however, Defendant requests the entire report for

review to support its statute of limitations affirmative defense and to defend against Plaintiff’s

allegation she incurred actual damages. Plaintiff refused to provide a copy of this report.

      8.   Defendant’s Counsel in the February 01, 2019 email and during the February 18, 2019

settlement conference requested Plaintiff’s social security number, date of birth and current address.

Defendant requests this information to issue subpoenas to TransUnion, Equifax, and Experiant to

obtain “All records of any communications with Plaintiff or her attorney John Steinkamp between

02/26/16 and 06/07/17.” This information will be required by the credit reporting agencies to locate

the subpoenaed information. Plaintiff refused to provide this information.

           WHEREFORE, Defendant requests a discovery conference with the Magistrate Judge

   pursuant to Fed. R. Civ. P. 37(a)(1) and S.D. Ind. L.R. 37-1(a).



   Date: March 05, 2019

   Respectfully Submitted,


                                                  /s/ Nicholas Moline
                                                  Nicholas Moline, IN Atty # 29711-49
                                                  Attorney for Defendant

                                                     2
Case 1:18-cv-01743-JRS-DML Document 28 Filed 03/05/19 Page 3 of 3 PageID #: 92




                                              Med-1 Solutions, LLC
                                              517 U.S. Highway 31 North
                                              Greenwood, IN 46142
                                              (317) 883-5600
                                              Nicholas.Moline@med1solutions.com


                                CERTIFICATE OF SERVICE

I hereby certify that on March 05, 2019 I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system, which sent notification of such filing to all parties of record.
                                              /s/ Nicholas Moline
                                              Nicholas Moline, IN Atty # 29711-49
                                             Attorney for Defendant




                                                 3
